804 F.2d 141
FORTEC CONSTRUCTORS, etc., et al., Appellees,v.The UNITED STATES, Appellant.
Appeal No. 86-960.
United States Court of Appeals,Federal Circuit.
Oct. 31, 1986.

Joseph T. Casey, Jr., Commercial Litigation Branch, Dept. of Justice, Washington, D.C., argued for appellant.  With him on the brief were Richard K. Willard, Asst. Atty. Gen., David M. Cohen, Director and Thomas W. Petersen, Asst. Director.  James R. Thornton, Jr., Dept. of the Army, Savannah, Georgia, of counsel.
David W. Mockbee, Phelps, Dunbar, Marks, Claverie & Sims, Jackson, Miss., argued for appellee.
Before RICH, SMITH, and NIES, Circuit Judges.
NIES, Circuit Judge.


1
The United States appeals from the final judgment of the United States Claims Court, reported at 8 Cl.Ct. 490 (1985), awarding Fortec Constructors delay damages, an extension of contract time, interest, and costs.  We affirm.

OPINION

2
Upon consideration of each of the government's arguments, we conclude that the government has failed to establish any error in the court's analysis.  Accordingly, we affirm on the basis of Judge Yock's opinion.


3
AFFIRMED.